The opinion of the court was delivered by
Allen, J.:
This case is brought here on petition in error, and case-made attached. Briefs have been filed by both parties. Defendant in error objects to the consideration of the alleged errors which plaintiff seeks to have examined, for the reason that the case was not served within the time allowed by the trial judge.
The trial was commenced on the 19th of April, 1889. The plaintiff’s motion for a new trial is marked “Filed April 20, 1889.” The journal entry of judgment and of the order overruling the motion for a new trial bears date April 19. Plaintiff was then granted 60 days to make and serve a case. On June 13, an extension of 30 days was granted, and on July 19 a further extension of 60 days was given. This made the time for serving a case expire on September 17. Service was made and acknowledged September 26, 1889. This was too late, and the judge had no authority thereafter to settle and sign it. It follows, therefore, that there is nothing here for our consideration. (Insurance Co. v. Koons, 26 Kas. 215; Railway Co. v. Wingfield, 16 id. 217; Investment Co. v. Love, 43 id. 157.)
The case will be dismissed.
All the Justices concurring.